Citation Nr: 0723160	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to June 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that, among other things, denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran filed a timely appeal of this decision to the Board.

In May 2007, the veteran, accompanied by his representative, 
testified before the undersigned Acting Veteran's Law Judge.  
A transcript of these proceedings has been associated with 
the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

For the reasons set forth below, the veteran's claim must be 
remanded for additional development and adjudication.

Here, the Board notes that in June 1999, revised regulations 
concerning PTSD were published in the Federal Register 
reflecting the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen.  "Credible supporting evidence" does not mean that 
the veteran must definitively establish his personal 
engagement in combat.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) (requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly).  Rather, the veteran's 
presence with his unit at a time when his unit is attacked 
tends to show that that the veteran experienced such attack 
personally, without specifically showing his personal 
participation.  See Id.; see also Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In this case, the record contains conflicting diagnoses 
concerning the veteran's condition.  The veteran's VA 
treatment notes indicate that the veteran may suffer from 
PTSD.  Some treatment notes state impressions of "war zone 
related PTSD" and others state "probable PTSD - continue to 
assess."  In addition, the veteran was afforded two VA 
examinations, one dated in April 2005, and the other dated in 
October 2006.  The first VA examination report contains a 
diagnosis of "adjustment disorder (PTSD symptoms)" and the 
other indicated "posttraumatic stress syndrome, 
subclinical."  This last examination report reflects that 
the veteran did not meet the clinical definition of PTSD.
 
In addition, the record does not contain information tending 
to confirm the veteran's in-service stressors.  The record 
indicates that the veteran was attached to three squadrons 
during his service in Iraq: the 363rd Expeditionary Civil 
Engineering squadron, the 332nd Air Expeditionary Wing, and 
the 3447th Expeditionary Civil Engineering squadron.  He 
indicated that he worked in and around the Green Zone in 
Bagdad, as well as at Bagdad International Airport.  For 
stressors, the veteran stated that his locations were subject 
to mortar and rocket attacks on a frequent basis.  He 
indicated that this was especially so in the month after 
Ramadan (2003), and he noted that his base was subject to 
rocket attacks on New Years Eve in 2003.  The veteran also 
stated that he witnessed the crash of a U.S. mail plane on 
November 25, 2003.  He indicated that he saw a survivor run 
out of the plane and hit the ground.  Finally, the veteran 
stated that his duties involved carrying caskets of dead 
soldiers on occasion, and that he saw injured or dead 
persons.  The veteran further noted that he did not know the 
names or identities of the dead or injured that he saw.  

For these reasons, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the current nature, 
extent and etiology of any psychiatric disability found to be 
present, and to determine if the veteran's condition is 
related to or had its onset during service.  Pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), such an 
examination is necessary to adjudicate this claim.  
Specifically, in the examination report, the examiner should 
offer an opinion as to the likelihood that there is a link, 
established by medical evidence, between the veteran's 
current symptoms and a corroborated in-service stressor.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.304 (2006).  

Prior to affording a VA examination, the RO should contact 
the veteran and request that he identify all VA and non-VA 
health care providers, other than those already associated 
with the veteran's claims file, that treated the veteran 
since service for any psychiatric condition.  In this regard, 
the Board notes that the veteran testified that he receives 
ongoing treatment for his condition at the West Haven, VA 
Medical Center.  Upon remand, the RO should update the 
veteran's file with records from this facility dated since 
September 2006.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain these outstanding 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file that treated the 
veteran since service for any psychiatric 
condition.  This should include treatment 
records from the West Haven, Connecticut, 
VA Medical Center dated since September 
2006.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  The RO should contact the veteran and 
request that he provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

3.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  The RO 
should also confirm the veteran's unit, 
MOS, dates during which the veteran was 
associated with the 363rd Expeditionary 
Civil Engineering squadron, the 332nd Air 
Expeditionary Wing, and the 3447th 
Expeditionary Civil Engineering squadron, 
and the dates he was assigned to the 
Green Zone in Bagdad, as well as at 
Bagdad International Airport.  The RO 
should also confirm any combat missions 
in which the veteran and/or his unit 
participated.  The summary of the 
veteran's claimed stressors, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.   The 
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  The RO 
should also request that the JSRRC or 
NPRC, as appropriate, provide any unit 
action, and unit status reports for the 
veteran's unit covering the dates 
specified by the veteran in regards to 
his alleged stressors.  If the RO is 
unable to corroborate a stressor, the RO 
must inform the veteran of the results of 
the requests for information about the 
stressors.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record, to include the VA 
examinations dated in April 2005 and 
October 2006.  If the examiner diagnoses 
the veteran as having PTSD, the examiner 
must specifically indicate the stressor 
or stressors underlying that diagnosis 
and offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the veteran's 
PTSD and such stressor(s).  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a typewritten 
report.

5.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  As appropriate, the 
RO should consider the application of 
38 U.S.C.A. § 1154(b).  If the 
determination remains adverse to the 
veteran, he and his representative must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




